Citation Nr: 1129371	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected right knee disability.

3.  Entitlement to a compensable disability rating for service-connected migraine headaches prior to October 20, 2010 and to an evaluation in excess of 10 percent effective October 20, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from service from October 1976 to October 1980 and from September 1981 to June 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by which the RO, in pertinent part, granted service connection for the disabilities at issue herein.  The Veteran is contesting the initial disability ratings assigned.  

Regarding the service-connected migraine headaches, the RO assigned an increased rating of 10 percent effective October 20, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In May 2010, the Board remanded the issues on appeal in order that an informal hearing be scheduled.  The RO scheduled an informal conference hearing that was to take place in September 2010.  That month, the Veteran indicated in writing that he did not wish to appear for the scheduled hearing and that he would accept additional VA medical examinations in lieu of an informal hearing.  In October 2010, the Veteran underwent VA orthopedic and neurological examinations.



FINDINGS OF FACT

1.  The service-connected low back disability is manifested by no more than pain on motion, forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, and a normal gait and spinal curvature.

2.  The service-connected right knee disability is manifested by complaints of pain and giving way of the knee with no laxity or instability, flexion to 110 degrees and full extension.

3.  The service-connected migraine headaches were manifested by less frequent attacks before September 19, 2008 and by a prostrating attack every two months effective September 19, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5242 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2010).

3.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, effective September 19, 2008 for the Veteran's service-connected migraine headaches have been met; the criteria for a compensable evaluation for the Veteran's service-connected migraine headaches have not been met prior to September 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims herein arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 regarding his initial service connection claims that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims of service connection and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in August 2006 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private medical records and the Veteran provided copies of his service treatment records.  The Board observes that in an October 2006 memorandum, the RO indicated that the Veteran's service treatment records were unavailable pursuant to an exhaustive search.  The Veteran did, however, have copies of the records, which he submitted.  The Board observes that because service connection has been granted for the disabilities at issue herein, any lack of service treatment records is nonprejudicial.  The Veteran was also afforded a number of VA medical examinations in connection with each of the claims addressed herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Low back disability

The Veteran's service-connected low back disability has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5010-5242.  38 C.F.R. §§ 4.20, 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The lumbar vertebrae constitute a group of minor joints.  38 C.F.R. § 4.45 (2010).

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless Diagnostic Code 5243 is rated under the criteria pertaining to intervertebral disc syndrome).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows: A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Private physical therapy clinic records dated in June and July 2005 show that range of motion of the back included flexion to 110 degrees, extension to 34 degrees with pain and right and left side bending to 40 degrees with pain noted on right side bending.  A February 2006 Report of Medical Assessment noted lower back pain/discomfort more than the previous examination.

An August 2006 magnetic resonance imaging (MRI) of the lumbosacral spine revealed degenerative disc disease at L4-5 and at L5-S1 and left greater than right facet degenerative changes.  A September 2006 private medical examination report reflects a diagnosis of degenerative disc disease of the lumbar spine with associated lumbar facet arthrosis, right sacroiliac joint dysfunction, and left leg radiculitis at the L4-5 area.

September 2006 private medical records reflect chronic back pain and lumbar disc herniation.  Apparently, the Veteran was experiencing low back pain that was radiating into the left leg causing decreased strength.

On October 2006 VA general medical examination, the examiner noted that the Veteran had recently completed a 30-year career in the Air Force and that he was currently unemployed, although he was doing construction work at his parents' house, as his father had recently died.  Regarding the low back, the Board reported chronic soreness that intensified with prolonged weight bearing, repetitive bending, and heavy lifting.  There were no flare-ups; indeed, there was merely day-to-day discomfort when performing the foregoing activities.  The Veteran used medication to control symptomatology, and the low back disability had no associated features such as sphincter dysfunction.  He used no prosthetic or assistive devices.  He did not describe a radicular component.  A recent epidural injection relieved some of his symptoms.  The examiner observed a normal gait.  The lordotic curvature was normal.  There was tenderness on lumbosacral articulation but no paravertebral muscle spasm.  Forward flexion was from zero to 40 degrees comfortably and to 70 or 80 degrees with increased tightness.  Extension was from zero to 30 degrees with pain at the endpoint.  Side bends were from zero to 35 degrees bilaterally.  Rotation was from zero to 45 degrees bilaterally.  Both side bends and rotation entailed tightness at the end points.  With heavy lifting and similar activities, the examiner estimated that range of motion would be reduced by up to 15 degrees.  The examiner diagnosed degenerative joint disease of the mild lumbar spine with first degree spondylolisthesis.  

On September 2008 VA examination of the joints, the Veteran reported daily low back pain that worsened during the course of the day.  Low back pain was aggravated by standing for 30 minutes, walking the dogs, and sitting for 30 minutes.  The Veteran's low back pain occasionally radiated into the left buttock.  The Veteran denied additional limitation with flare-ups.  He reported only one two-day incapacitating episode in the previous year.  Rest alleviated his symptomatology.  Objectively, the lumbar spine had normal curvature.  It was not tender to palpation.  Forward flexion was from zero to 85 degrees with mild pain.  Extension was from zero to 25 degrees with mild pain.  Right and left lateral flexion was from was from zero to 25 degrees with mild pain.  Active range of motion did not produce weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  Gait was normal.  The examiner diagnosed degenerative joint disease, degenerative disc disease with first degree spondylolisthesis L5 on S1, and chronic low back pain.  

On October 2010 VA orthopedic examination, the Veteran complained of pain in the lower lumbar spine as well as episodes of spasms.  Lumbar spine injections provided temporary relief.  There were no complaints of radiating pain.  The Veteran did complain of tingling on the right anterior thigh that was consistent with meralgia paraesthetica.  This was not due to the lumbar spine condition.  There was no unsteadiness or falling.  The Veteran used no braces or other assistive devices.  The Veteran could walk or stand for 15 to 20 minutes before having to rest.  He indicated that his job was affected, as he has had to leave work early due to back pain and spasms.  He indicated, however, that when there were no spasms, he was able to perform his duties at work.  The Veteran indicated that he had flare-ups once every two weeks causing him to seek self-imposed bed rest.  Objectively, gait was normal.  There was no tenderness to palpation.  Forward flexion was from zero to 90 degrees with pain from 70 to 90 degrees.  Extension was from zero to 30 degrees with pain at 30 degrees.  Right and left rotation was from zero to 30 degrees without pain.  Right and left lateral flexion was from zero to 30 degrees with pain at 30 degrees.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did complain of increased pain on repetitive motion testing.  The examiner diagnosed lumbar spine degenerative disc disease with spondylolisthesis.

After a full review of the record, the Board concludes that a rating in excess of 10 percent for the service-connected back disability is not warranted.  Under the applicable rating criteria of the General Rating Formula for Diseases and Injuries of the Spine a higher rating is not warranted because forward flexion has consistently been greater than 60 degrees.  Furthermore, the combined range of motion of the thoracolumbar spine has been greater than 120 degrees throughout the relevant timeframe.  While the evidence does show that the back disability is also manifested by complaints of pain, the rating criteria is for application with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  Finally, the Veteran's gait has been characterized as normal throughout, and spinal contour has been described as normal.  

The Board notes that intervertebral disc syndrome has not been diagnosed.  Nonetheless, an evaluation of 20 percent would not be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because such would require two to four weeks of incapacitation annually.  The Board has no information on the number of days the Veteran stayed in bed during the past 12 months.  However, even if the time requirements are met, there is no evidence that bed rest was prescribed by a physician, and Diagnostic Code 5243 requires that bed rest be prescribed by a physician in order for an episode to be considered incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  Although the Veteran has complained of pain and limitation of motion, the VA examiners of record found no additional functional limitation due to pain, weakness, fatigability, or incoordination.  The September 2008 examination showed no additional loss of range of motion with repetitive movement.  The October 2010 VA examination also noted no additional loss due to pain on repetitive motion although a complaint of increased pain on repetitive motion testing was noted.  There is no indication that pain, due to the Veteran's disability, has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran was unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to  38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Right knee disability

The Veteran's service-connected right knee disability has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 pertains to limitation of flexion of the leg.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

On VA examination in October 2006, the Veteran complained of right knee soreness, especially at the end of a long weight bearing day, with occasional swelling and giving way.  The Veteran did not describe weakness, locking, fatigability, or lack of endurance.  He used no assistive devices.  There were no episodes of dislocation or recurrent subluxation.  Objective examination revealed no deformity or increased heat or redness.  The ligaments appeared to be intact.  Right knee range of motion was from zero to 130 degrees without discomfort.  There was painful manipulation of the patella, particularly with the downward compression test.  The examiner estimated that with prolonged weight bearing, step climbing, and the like, range of motion would be from zero to 110 degrees secondary to pain.  The examiner diagnosed status-post right tibial plateau fracture with residual petellofemoral syndrome.

A November 2007 MRI of the right knee revealed a four millimeter probable loose body in the posterior knee joint space.  There was a small amount of fluid in the joint space.  There was no evidence of a meniscal tear, and the ligaments were intact.  

On September 2008 VA examination of the joints, the Veteran reported constant right knee pain that was a four on a scale of one to 10.  The knee twisted occasionally and there was some giving way.  There was occasional swelling.  The Veteran used a Velcro brace, which did not ameliorate the condition.  The Veteran, however, could stand and walk for long periods.  Objective examination revealed a right knee that was normal in appearance.  There was no swelling, but the knee was tender.  There was full right knee extension without pain.  Flexion was to 110 degrees with pain.  There was no laxity or instability.  Active range of motion did not produce weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  The examiner diagnosed right knee strain with tibial plateau fracture.

On October 2010 VA orthopedic examination, the Veteran indicated that right knee pain was a two or three on a scale of one to 10.  He complained of locking, giving way, and grinding of the knee.  The giving way episodes did not cause the Veteran to fall.  The Veteran complained of swelling.  There was no heat or redness, and gait was normal.  There was no history of surgery.  The Veteran took over-the-counter analgesics as needed.  He did not use braces or other assistive devices.  Walking and standing were not limited.  The activities of daily living were not limited.  There were no incapacitating flare-ups.  Right knee range of motion was from zero to 130 degrees with crepitus.  There was no pain on range of motion testing.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  The examiner diagnosed a right tibial plateau fracture with patellofemoral syndrome of the right knee.

Under Diagnostic Code 5260, a 20 percent evaluation is not warranted because right knee flexion is not limited to 30 degrees.  The Board observes that Diagnostic Code 5261, which pertains to limitation of extension of the leg is not applicable because the Veteran can fully extend the right knee.  Diagnostic Code 5256 does not apply because it pertains to ankylosis of the knee, which is not present herein.  Diagnostic Code 5257 is inapplicable because recurrent subluxation and lateral instability have not been shown.  Diagnostic Codes 5258 and 5259 are not relevant because they concern the semilunar cartilage, which is not implicated herein.  Diagnostic Code 5263 is not applicable because it pertains to genu recurvatum, which is not present in this case.  Diagnostic Code 5262 is not for application as there is no evidence of malunion of the tibia and fibula with moderate knee disability.    

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although the Veteran has complained of pain and limitation of motion, the VA examiners of record found no additional functional limitation due to pain, weakness, fatigability, or incoordination on repetitive testing in either the September 2008 or October 2010 VA examination reports.  There is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran was unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for disabilities of the knee shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to  38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Migraine headaches 

The Veteran's service-connected migraine headaches are rated zero percent disabling prior to October 20, 2010 and 10 percent disabling effective October 20, 2010 under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

Migraine headaches which are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merits a 10 percent evaluation.  With less frequent attacks, a zero percent evaluation is awarded.  38 C.F.R. § 4.124a, Code 8100.

On VA examination in October 2006, the Veteran complained of headaches occurring two or three times a month.  They were controlled with over-the-counter analgesics.  If the Veteran was unable to take the preferred medication, Excedrin, the headaches became intense with throbbing and nausea, and the Veteran had to lie down.  The Veteran carried Excedrin with him in order that it should be available to prevent the several incipient monthly headaches.  The examiner diagnosed migraine variant headaches.

On September 2008 VA examination, the Veteran complained of daily headaches.  Excedrin, taken in time, prevented the headaches from progressing.  Without Excedrin, the headaches were severe.  He had six to eight severe headaches a year lasting one day with fatigue the following day.  There was occasional nausea.  The Veteran indicated that severe headaches were more intense and more frequent.  The examiner diagnosed migraine headaches.

On October 2010 VA neurological examination, the Veteran reported three to four moderate headaches a month.  If he did not treat the headaches in time, they became severe.  The severe headaches lasted between half a day and a day.  They caused nausea and vomiting.  The Veteran missed four to six work days the previous year due to headaches.  The severe headaches were incapacitating for at least a day.  The examiner diagnosed migraine headaches.  

The Board is of the opinion that a 10 percent evaluation for the service-connected migraine headaches is warranted effective September 19, 2008, the date of the September 2008 VA examination discussed above.  From that date, the evidence reflects prostrating attacks averaging one in two months; indeed, on VA examination in September 2008, the Veteran reported prostrating attacks six to eight times a year.  A 10 percent evaluation is not for application before that date because it appears that the Veteran had few if any prostrating attacks.  The Board notes that an evaluation in excess of 10 percent is not warranted at any time during the appellate period because prostrating attacks have never been shown to be as frequent as once a month.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran was unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule for migraine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to  38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation in excess of 10 percent for the service-connected low back disability is denied.

An evaluation in excess of 10 percent for the Veteran's service-connected right knee disability is denied.

An evaluation of 10 percent for migraine headaches is granted effective September 19, 2008 subject to the law and regulations governing the payment of veterans' benefits; a compensable evaluation before September 19, 2008 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


